  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 1 of 15 PageID# 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                               Norfolk Division

DEBRA TRENT, NICOLE TILLEY                   )
REBECCA SUE HINES,                           )
ROBINA JORDAN, ELIZABETH ABE,                )
SARAH LONG, SHARON ALLEN, and                )
JUNE ERWIN                                   )
          Plaintiffs,                        )
v.                                           )     Civil Action No: 2:21-cv-280
                                             )
VIRGINIA DEPARTMENT                          )
OF ENVIRONMENTAL QUALITY                     )
                                             )
              Defendant.                     )


                  COMPLAINT UNDER THE EQUAL PAY ACT

       This is an action alleging violation of the Equal Pay Act of 1963, to restrain

payment of wages to employees of one sex at rates less than the rates paid to employees of

the opposite sex, and to collect back wages due to employees as a result of such unlawful

payment. When the Commonwealth came to understand in 2019 that the long-standing

policy of using pay history to determine a new hire’s salary was a biased policy, nothing

was done to address the inequity endured by veteran women at the Virginia Department of

Environmental Quality (“DEQ”). Plaintiffs ask the Court to enjoin unlawful compensation

discrimination and order wages equal to those paid to their male counterparts for

performing equal work.

                            JURISDICTION AND VENUE

       1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, and 1343. This action is authorized and instituted pursuant to Sections 16(b) of the

Fair Labor Standards Act of 1938 (the “FLSA”), as amended, 29 U.S.C. §§ 216(b) to




                                            1
  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 2 of 15 PageID# 2




enforce the requirements of the Equal Pay Act of 1963 (“the EPA”), codified as Section

6(d) of the FLSA, 29 U.S.C. § 206(d).

        2.     Venue is proper within the United State District Court for the Eastern

District of Virginia, Norfolk Division, inasmuch as Defendant conducts substantial

business in this District and Division and a substantial part of the employment events or

omissions giving rise to the claims occurred in the judicial district and division. Debra

Trent is a resident of Virginia Beach, Virginia. 28 U.S.C. §§ 1391; Eastern District Rule

3(C).

                                        PARTIES

        3.     Debra J. Trent received a Bachelor of Science degree in Biology from

Longwood College and took Advanced Study in Public Administration and Aquatic

Ecology at VCU. She began her employment with DEQ in November 1997 when she

joined the Office of Environmental Research and Standards within the State Water Control

Board at a starting salary of $40,839. In her Employee Work Profile (“EWP”) dated

November 1, 2018, her Role Title & Code was Environmental Specialist II (ESII), her

Mapped Title was ESII – Senior II, and her Work Title was Solid Waste Inspector Senior

II. She works in the Virginia Beach office. Her professional experience in water protection

programs is extensive and she has been called upon to develop Solid Waste Inspection

Modules and provide technical guidance for the Pilot Project for Reuse of Food Waste for

the City of Newport News. She is 40 Hour and 8 Hr. OSHA Hazardous Material Responder

Certified. Her job duties include providing technical guidance to staff, the regulated

community, and the public, cooperating with staff on issues related to compliance,

permitting and enforcements, conducting inspections of solid and hazardous waste




                                            2
  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 3 of 15 PageID# 3




management facilities, performing financial assurance, groundwater monitoring and other

permit specific monitoring and reporting reviews, preparing inspection reports, entering

evaluation and enforcement data into CEDS and RCRAInfo databases, initiating

enforcement actions, conducting research, taking information on and investigating

complaints, and directing abatement, enforcement, or referral action to ensure that

monitoring effects and documentations are consistent within time frames established.

       4.      Nicole Tilley received a Bachelor of Science degree in Mathematics with a

Minor in Chemistry from Hollins University. She began her employment with DEQ in

January 2016 at a starting salary of $45,000. In her EWP dated January 23, 2020, her Role

Title & Code was ESII, her Mapped Title was Inspection Senior – Waste, and her Work

Title was Solid and Hazardous Waste Inspector. She works in the Blue Ridge Regional

Office in Salem, Virginia. Her job duties include inspecting solid waste management

facilities to assess compliance with environmental laws, regulations and specific permit

provisions, performing permit specific monitoring, preparing inspection reports, providing

technical and compliance assistance, initiating and conducting appropriate enforcement

actions, providing advice and support to other members of the waste compliance and

enforcement team, collaborating with permitting staff, and responding to and investigating

reports of improper waste management.

       5.      Rebecca Sue Hines received extensive environmental training during her

twenty years of active duty in the Air Force and has previous positions as an Environmental

Technician and a Hazardous Materials Specialist. She began her employment with DEQ in

May 2006 at a starting salary of $49,350. She had previously been an Environmental

Technician and Hazardous Materials Specialist and had served in the Air Force on active




                                            3
  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 4 of 15 PageID# 4




duty for 20 years. In her EWP dated November 1, 2019, her Role Title & Code was ESII,

her Mapped Title was Air Emissions Coordinator Senior, and her Work Title was Point

Source Emissions Specialist. She works in the Central Office in Richmond, Virginia. Her

job responsibilities include inventory procedures, guidance documents, presentations and

training, and serving as liaison to the federal Environmental Protection Agency.

       6.      Robina Jordan received a Bachelor of Science degree in Environmental

Science with a minor in Biology from Memphis University. She began her employment

with DEQ in November 1997 at a starting salary of $33,991 and ended her employment

with DEQ in August 2017. In her EWP dated November 1, 2016, her Role Title & Code

was ESII, her Mapped Title was Inspector Senior II – Air, and her Work Title was Air

Compliance Specialist. She last worked in the Blue Ridge Regional Office in Roanoke,

Virginia. Her job duties included administering the Emissions Inventory/Fee Program and

Coding Process, database management, conducting inspections, investigating complaints,

and preparing permits.

       7.      Elizabeth C. Abe received a Bachelor of Arts in Merchandising from

Virginia Commonwealth University and a Master of Science degree in Landscape

Architecture from Virginia Polytechnic Institute. She began her employment at the

Virginia Department of Conservation and Recreation (DCR) as a Storm Water Compliance

Specialist in 2005 and with DEQ in June 2013 at a starting salary of $47,960. In her EWP

dated November 1, 2019, her Role Title & Code was ESII, her Mapped Title was Inspector

Senior – Stormwater, and her Work Title was Stormwater Compliance Specialist. She

works in the Blue Ridge Regional Office in Salem, Virginia. She is responsible for the

Erosion Sediment Control (ESC) and Stormwater Management (SWM) programs. She




                                            4
  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 5 of 15 PageID# 5




maintains dual combined administrator certifications in both ESC and SWM and

implements the Construction General Permit, including Plan Review Procedures.

       8.      Sarah Long received a Bachelor of Science degree in Agricultural and

Applied Economics from Virginia Tech. She began her employment with DEQ in August

2012 at a starting salary of $43,680 and ended her employment with DEQ in July 2020. In

her EWP dated November 1, 2019, her Role Title & Code was ESII, her Mapped Title was

Permit Writer/Inspector – OLAP, Senior, and her Work Title was Biosolids Specialist. She

last worked at the Rockingham County office. Her job duties included conducting

inspections of biosolids land application activities, conducting compliance and inspections,

processing permits, receiving, reviewing, and filing permittee reports, and providing

support and technical assistance to agency programs and the public. At the end of her

employment with DEQ, she performed GIS mapping.

       9.      Sharon Allen received a Bachelor of Science degree in Wildlife Resources

from West University Virginia. She also studied for two years at the United States

Department of Agriculture Graduate School and has certification in Erosion Control

Inspection. She began her employment with DEQ in June 2005 at a starting salary of

$41,000. In her EWP dated November 1, 2019, her Role Title & Code was ESII, her

Mapped Title was Inspector Senior II – Tank, and her Work Title was Petroleum Storage

Tank Compliance Inspector. She previously worked as a Water Compliance Inspector at

DEQ. She works in the Northern Regional Office and lives in Manassas. Her job duties

include conducting UST inspections, performing tasks related to information management,

compliance, and enforcement, and preparing closure reports.




                                             5
  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 6 of 15 PageID# 6




       10.    June R. Erwin has studied at Northern Iowa Community College, the

University of Arkansas, the University of Maryland, Lawton University, and Northern

Virginia Community College. She began her employment with DEQ in March 2005 at a

starting salary of $25,000. In her EWP dated November 1, 2019, her Role Title & Code

was ESII, her Mapped Title was Inspector Senior – Tank, and her Work Title was

Petroleum Storage Tank Compliance Inspector. She works in the Northern Regional

Office. Her job duties include conducting UST inspections, performing tasks related to

information management, compliance, and enforcement, and preparing closure reports.

       11.    At all relevant times, Defendant the Virginia Department of Environmental

Quality (“Defendant” or “DEQ”) has been a department of the Commonwealth of Virginia.

DEQ was established to protect and improve the environment for Virginians. DEQ

administers state and federal laws and regulations for air quality, water quality, water

supply and land protection.

       12.    In addition, DEQ programs cover a variety of environmental activities, such

as improving the ability of businesses and local governments to protect the environment

and offering technical and financial assistance for air and water quality improvements.

Through its six regional offices, DEQ issues permits, conducts inspections and monitoring,

and enforces regulations and permits.

       13.    At all relevant times, Defendant has continuously been a public agency

within the meaning of Sections 3(x) of the FLSA, 29 U.S.C. § 203(d).

       14.    Defendant’s regional offices are operated by a central administrative

headquarters at 1111 East Main Street, Richmond, and all matters of hiring and salary are




                                            6
  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 7 of 15 PageID# 7




determined at such headquarters for all offices of DEQ. DEQ operates as a single

establishment statewide.

        15.    At all relevant times, Defendant has acted directly or indirectly as an

employer in relation to the named employees and has continuously been an employer

within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        16.    At all relevant times, Defendant has continuously employed employees

engaged in the regulation of commerce within the meaning of Sections 3(b), (i), and (j) of

the FLSA, 29 U.S.C. §§ 203(b), (i), and (j).

        17.    At all relevant times, Defendant has continuously been an enterprise

engaged in commerce within the meaning of Sections 3(r) and (s) of the FLSA, 29 U.S.C.

§§ 203(r) and (s), said enterprise has continuously been a public agency with regulatory

powers affecting interstate commerce.

        18.    Each of the eight Plaintiffs are or were employed in the role designated by

DEQ as Environmental Specialist II.

        19.    Each Plaintiff was assigned the specific core responsibilities of

environmental inspectors in accordance with Virginia and federal regulations and DEQ

policies.

        20.    Each Inspector is responsible for the inspection of waste management

facilities in the Commonwealth, to investigate complaints, to ensure enforcement, to

document and report findings, to track compliance issues, to observe facility emissions, to

evaluate programs, and to provide technical support, all with the goal of effective

environmental management.




                                               7
  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 8 of 15 PageID# 8




                              VIOLATION OF THE EPA

        21.    Starting earlier than April 1, 2017, and continuing to July 1, 2019,

Defendant has violated Sections 6(d)(1) and 15(a)(2) of the FLSA, 29 U.S.C. §§ 206(d)(1)

and 215(a)(2), by paying Plaintiffs lower wages than those paid to their male colleagues

for performing equal work as Environmental Specialist II, inspectors, all being classified

full-time employees.

        22.    Trent was worked for DEQ since 1997; Tilley since 2016; Hines since 2006;

Jordan since 1997; Abe since 2004; Long since 2012; Allen since 2005; and Erwin since

2005.   Each worked a considerable portion of her career at DEQ when DEQ would use

the compensation policies described herein as violating the EPA.

        23.    The Commonwealth’s Department of Human Resource Management

(“DHRM”) has Commonwealth-wide responsibility for promulgating compensation policy

for state employees, including those employed at DEQ.

        24.    Through July 1, 2019, salary offered to each woman by a prior employer,

regardless of its bias, was used to determine her starting pay at DEQ, without consideration

of whether such prior salary reflected the needs of the DEQ job.

        25.    The Attorney General of Virginia, Mark R. Herring, addressed the issue of

“previous salary” or “salary history” in a Brief submitted by Virginia as an Amicus, in

Greater Virginia Chamber of Commerce v. City of Philadelphia, United States Court of

Appeals for the 3rd Circuit, Nos. 18-2175, 18-2176, filed September 28, 2018. The

Attorney General submitted to the Court that a “persistent gender wage gap is the

continuing result of gender discrimination in the workplace---and employers’ use of salary




                                             8
  Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 9 of 15 PageID# 9




history in setting wages perpetuates the gap further still.” Id. at Docket 3113047629, at

page 10.

       26.     Further, the Attorney General maintained that salary history is not a gender-

neutral measure of an individual’s value to the employer; that an individual’s past salary

may reflect intentional discrimination, unconscious bias, or systematic undervaluing of

work performed by women. Id. at page 16. General Herring asserted that to justify a wage

differential on the basis of salary history is entirely inconsistent with the Equal Pay Act’s

goal of eradicating pay discrimination reflecting gender-based disparities. Id. at page 19.

       27.     On June 12, 2019, Governor Ralph S. Northam announced to his Cabinet

Secretaries the implementation of his Employment Equity Initiative, “taking steps that are

long overdue to ensure that our processes are free of unconscious bias.”

       28.     On June 20, 2019, the Governor announced to State Employees that the

State Compensation Policy would change, a reform that “will eliminate provisions that

base starting pay and future salary adjustments solely on previous or existing salary.”

       29.     Effective July 1, 2019, DEQ discontinued its discriminatory practice by

making changes in the DHRM Compensation Policy 3.05.

       30.     However, no action was taken, in the aftermath, to remedy the wage

disparity suffered and endured by women hired and employed as Environmental Specialists

II in the many years prior to July 1, 2019.

       31.     Plaintiffs when hired were each required to disclose prior employment and

prior salaries on their DEQ job application forms.

       32.     DEQ utilized the prior salary data to fix a starting salary for each female

employee and similarly, for male employees.




                                              9
 Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 10 of 15 PageID# 10




        33.      Starting salary has a career impact: a state employee starting low in salary

when compared to her male peers never catches up.

        34.      Use of prior salaries reinforces, redoubles and replicates years of historic

salary discrimination against female workers.

        35.      Prior salary information is not reflective of an employee’s knowledge,

skills, or abilities, nor his or her value to DEQ; rather, prior salary information reflects the

value placed by another employer on the employee’s performance of another job at another

time and place and situation.

        36.      DHRM also has policy to deal with the possibility that state employees

would receive offers of employment by other competitor employers for their services.

        37.      Such offers could be offers from the private sector, the public sector, the

federal government, another Virginia agency, or the agency of another State or nation.

        38.      Receipt of such offers of employment reflects the subject employee’s

relevant contacts achieved by networking, for example; male employees, long employed

in this field, are at an advantage over females.

        39.      DEQ has the following policy to the salaries of male putative comparators

in this litigation:

        Competitive Salary Offer. When an employee receives an outside higher
        salary offer, and the employee is deemed critical to the agency’s mission
        and on-going operations, the division director may request that the agency
        make a competitive offer. The outside employment offer must be in writing
        and can be from another State agency (Internal Competitive Salary Offer)
        or an organization external to the Commonwealth (External Competitive
        Salary Offer). In the case of an Internal Offer, the division director can only
        make one counter offer for a job with a higher salary within the same or
        higher pay band, and the amount must be approved by Human Resources
        before being extended to the employee. Any offer exceeding $5,000.000
        (sic) must be approved by the Agency Head or his designee. The amount




                                              10
 Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 11 of 15 PageID# 11




       of the offer may not exceed the amount of the job offer from the other
       agency or the maximum salary of the pay band.

(DEQ015285, DEQ Salary Administrative Plan (7th page)).

       40.     DEQ has not maintained records which include the written offer.

       41.     A prospective employer assesses his job and how the new employee would

aid his company and offering a salary based upon that assessment.

       42.     DEQ policy requires that a male employee receiving an outside offer must

be “deemed critical to the agency’s mission and on-going operations” before it is met or

countered, and Plaintiffs dispute that such determinations were made by DEQ.

       43.     The salary offers from other employers are extraneous to the duties,

responsibilities, and efforts needed to perform the DEQ job; such offers are not job-related.

       44.     For these and other reasons, such offers are potentially affected by

considerations of gender and DEQ is not entitled to use “Competitive Salary Offer,”

“Competitive Pay Offer,” “Competitive Voluntary Transfer,” or any similar event as a

factor as would entitle a male to increased salary or explain the salary disparity between

the male and a comparatively situated Plaintiff.

       45.     As a result of the acts complained of above, and for other reasons,

Defendant unlawfully has withheld and is continuing to withhold the payment of wages

due to all such female employees who received lower compensation than their male

colleagues. The practice necessarily allowed DEQ to pay wages to females at their start

and throughout their careers at less than the rates paid to male employees in the same

establishment for substantially equal work on jobs the performance of which requires equal

skill, effort, and responsibility, and which are performed under similar working conditions.

       46.     The unlawful practices complained of in the paragraphs above were willful.



                                             11
 Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 12 of 15 PageID# 12




        47.     The past salary or the competitive job offer of a job applicant cannot be an

“other factor other than sex” when used alone or in combination with job-related factors

to fix her new salary.

        48.     Eight individual Inspectors are joined in this civil action given that 1) they

have essentially the same job with the same employer; 2) similar hiring policies and similar

hiring occurrences started each of their careers at DEQ at a lower salary than appropriate;

3) males have been identified as valid comparators to each of the eight and there are

individual males who are common comparators; 4) DEQ is the common employer of all

eight Plaintiffs and compensation policies as described in the Complaint applied to all of

the eight women and to their male comparators; 5) the legal issue of whether “past salary”

or “salary history” is valid and job-related and may be used by an employer to explain

disparity is common; 6) the legal issue of whether competitive transfer offers may be used

as a job-related justification to explain salary disparity is common; and 7) fairness to the

parties and the efficient administration of their dispute with DEQ are furthered by joinder

in a single complaint through trial.

        49.    The Plaintiffs assert their claims for compensation grounded in each

experiencing an initial salary transaction and each enduring disparate pay when

compensation policies were applied; such compensation policies were not based on job-

related criteria.

        50. Common questions of law appear in the questionable validity of the use of

such compensation policies to effectuate a pay disparity between male and female

employees doing equal work at DEQ, in light of the goals and purposes of the Equal Pay

Act.




                                             12
 Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 13 of 15 PageID# 13




                               PRAYER FOR RELIEF

       Wherefore Plaintiffs respectfully request that this Court:

       A.      Restrain any discrimination or retaliation against persons who seek to

participate as claimants or witnesses in this matter.

       B.      Grant a permanent injunction enjoining DEQ, its officers, successors,

assigns, agents, servants, employees, attorneys, and all persons in active concert or

participation with it, from discriminating within any of its establishments between

employees on the basis of sex, by paying wages to employees of one sex at rates less than

the rates at which it pays wages to employees of the opposite sex for substantially equal

work on jobs the performance of which requires equal skill, effort, and responsibility, and

which are performed under similar working conditions. Specifically, enjoin the policy of

using Competitive Salary Offers to enhance employee pay.

       C.      Order Defendant to institute and carry out policies, practices, and programs

which provide equal employment opportunities for women and which eradicate the effects

of its past and present unlawful employment practices.

       D.      Grant a judgment requiring Defendant to pay appropriate back wages in

amounts to be determined at trial, an equal sum as liquidated damages, and prejudgment

interest to Plaintiffs whose wages are being or were unlawfully withheld as a result of the

acts complained of above, female employees paid lower compensation than their male

counterparts for performing equal work. Compensation should include amounts to remedy

the diminishment of the value of the retirement programs (through the Virginia Retirement

System and Federal Social Security) caused by disparate salaries.




                                             13
 Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 14 of 15 PageID# 14




       E.      Award the Plaintiffs’ costs and expenses of this action, including any

necessary expert witness fees, along with reasonable attorney’s fees for their legal counsel

as provided by statute.

       F.      Grant such further relief as the Court deems necessary and proper in the

public interest, under the Equal Pay Act.

                                      JURY DEMAND

       Plaintiffs request jury trial on all issues of fact.

                                                Respectfully Submitted,

                                                DEBRA TRENT,
                                                NICOLE TILLEY,
                                                REBECCA SUE HINES,
                                                ROBINA JORDAN,
                                                ELIZABETH ABE,
                                                SARAH LONG,
                                                SHARON ALLEN,
                                                and JUNE ERWIN


                                                ______/s/ Sydney E. Rab____________
                                                Sydney E. Rab, Esquire (VSB #15105)
                                                The Rab Law Firm
                                                5407 Langdon Drive
                                                Richmond, Va. 23225
                                                Tele: 804-822-8981
                                                Msydrab@comcast.net


                                                _______/s/ Tim Schulte____________
                                                Tim Schulte (VSB #41881)
                                                Blackwell N. Shelley, Jr. (VSB #28142)
                                                Shelley Cupp Schulte, P.C.
                                                3 West Cary Street
                                                Richmond, Va. 23220
                                                (804) 644-9700
                                                (804) 278-9634 [fax]
                                                schulte@scs-work.com
                                                shelley@scs-work.com




                                               14
Case 2:21-cv-00280 Document 1 Filed 05/18/21 Page 15 of 15 PageID# 15




                                  _______/s/ Timothy E. Cupp_________
                                  Timothy E. Cupp (VSB #23017)
                                  Shelley Cupp Schulte, P.C.
                                  1951 Evelyn Byrd Avenue, Suite D
                                  Harrisonburg, VA 22803
                                  (540) 432-9988
                                  (804) 278-9634 [fax]
                                  Cupp@scs-work.com

                                  Counsel for Plaintiffs




                                 15
